Argued October 19, 1934.
This is another case in which the commission refused to approve the interchange of freight between the appellants at Harrisburg, for the reasons thus stated in its report:
Amos Harshman, trading as Harshman's Express, "is authorized to transport freight between Harrisburg and Waynesboro, with certain restrictions concerning local service. He has been transferring about two tons of freight per month to Motor Freight Express and receiving about the same amount from it. He agreed to a restriction that all freight would be received or delivered at Waynesboro and that no property would be received at Waynesboro for delivery to points on the truck lines of Alko Express Lines. This would prevent deliveries to York and Lancaster. All transfer shipments in the past have been to and from Philadelphia. The evidence does not indicate a public need for such service and the application will be refused."
The legal principles under which this appeal should be considered and disposed of are stated in our opinion in the appeal of Motor Freight Express and Hall's Motor Transit Co. Inc. v. Pub. Serv. Com., 117 Pa. Super. 174, 177 A. 493. With these principles in mind, we have examined the record in this case and have concluded that the order appealed from is reasonable and in conformity with law.
Appeal dismissed. *Page 184